 

Exhibit 10.1

 

Execution Copy

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (this “Agreement”) dated as of June 23, 2017, by and among
POLARITYTE, INC., a Delaware corporation (“Seller”), Majesco Entertainment
Company, a Nevada corporation and a wholly-owned subsidiary of Seller
(“Company”) and Zift Interactive LLC, a Nevada limited liability company
wholly-owned by Jesse Sutton (“Purchaser”).

 

WHEREAS, the Seller (then called Majesco Entertainment Company) was engaged in
the business of developing, publishing and distributing video game products
through both retail distribution (the “Retail Business”) and mobile and online
digital downloading (the “Business”); and

 

WHEREAS, Seller has previously transferred, conveyed an assigned to Purchaser
all of the assets, and Purchaser has heretofore assumed all of the liabilities,
of Seller relating to the operation of the Retail Business, on the terms and
conditions set forth in that certain Agreement of Conveyance, Transfer and
Assignment of Assets and Assumption of Obligations between Seller and Purchaser
dated as of July 31, 2015.

 

WHEREAS, Seller subsequently assigned to the Company, as assignee, the remaining
assets and liabilities of the Seller which constitute the Business, and the
Company has since been engaged in the Business; and

 

WHEREAS, the Purchaser wishes to acquire from the Seller, and the Seller wishes
to sell to the Purchaser, 100% of the issued and outstanding shares of Company,
including all of the right, title and interest in and to the Business as
heretofore conducted by Seller and/or Company, as-is, where-is, without any
representations or warranties related to the Business, other than
representations and warranties as provided herein related to Seller’s ownership
of the Company.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE 1. – DEFINITIONS

 

1.1 Definitions. As used herein, the following terms have the following
meanings:

 

“Agreement” has the meaning specified in the introductory paragraph above.

 

“Liabilities” has the meaning specified in Section 2.3 hereof.

 

“Business” has the meaning specified in the recitals above.

 

“Closing” has the meaning specified in Section 2.1 below.

 

“Closing Date” means the date on which the Closing takes place.

 

“Damages” means all claims, liabilities, damages, payments, obligations, losses,
diminutions, costs and expenses (including reasonable attorneys’ fees, court
costs, expert witness fees, transcript costs and other expenses of litigation),
and judgments (at law or in equity) of any nature, but shall not include
incidental, special, indirect, consequential, exemplary or punitive damages
unless such damages are part of any judgment or award against an Indemnitee in
actions by third parties to the extent that any such judgment or award is
subject to indemnification pursuant to Article 5.

 

1

 

 

“Encumbrance” means any mortgage, lien, pledge, charge, security interest,
conditional sale agreement, financing statement or encumbrance of any kind, or
any other type of preferential arrangement that has the practical effect of
creating a security interest.

 

“Excluded Liabilities” has the meaning specified in Section 2.1 hereof.

 

“Governmental Entity” means any government or governmental, regulatory or
administrative authority or agency, domestic or foreign.

 

“Indemnitee” has the meaning specified in Section 5.4(a) hereof.

 

“Indemnitor” has the meaning specified in Section 5.4(a) hereof.

 

“Laws” means all applicable common law and any statute, law, code, ordinance,
regulation, rule, resolution, order, determination, writ, injunction, award
(including, without limitation, any award of any arbitrator), judgments and
decrees applicable to the specified persons or entities and to the businesses
and assets thereof.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means a natural person, corporation, partnership, Limited Liability
Company, trust, Governmental Entity, or any other entity.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Price” has the meaning specified in Section 2.2 hereof.

 

“Purchaser” has the meaning specified in the introductory paragraph hereof.

 

“Seller” has the meaning specified in the introductory paragraph above.

 

“Shares” has the meaning specified in Section 2.1 hereof.

 

“Tax” and “Taxes” means all federal, state and local property, sales and use,
payroll, withholding, franchise and income tax and all assessments, rates,
levies, fees and other governmental charges.

 

2

 

 

ARTICLE 2. - SALE AND PURCHASE OF ASSETS

 

2.1 Purchase and Sale of Shares/Assumption of Liabilities. Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties contained herein, at the Closing the Seller will sell, convey,
assign, transfer and deliver, and Purchaser will acquire, all of the issued and
outstanding shares of the Company as set forth on Schedule A (the “Shares”)
annexed hereto. As a consequence of such purchase the Purchaser hereby assumes,
or becomes obligated, and agrees, to pay, perform and discharge all of those
liabilities and claims with respect to the Business (whether existing on the
Closing Date or arising following the Closing Date, and whether incurred by
Seller or Company, including, without limitation, any and all claims, costs,
liabilities and other charges asserted by or related to Zev Ausch or any
associated persons and related to facts asserted in that certain complaint filed
against Jesse Sutton, Gili Lisani or Yair Goldfinger or any agreement,
arrangement or understanding in respect thereto (“Assumed Liabilities”), other
than the Excluded Liabilities, and the Purchaser shall indemnify and hold
harmless Seller in respect of all such Assumed Liabilities. The Assumed
Liabilities specifically include all liabilities associated with the Business
including, but not limited to: (i) any and all outstanding indebtedness of the
Seller or Company or their affiliates, (ii) any liability to vendors,
consultants, licensors, partners, joint venturers and similar liabilities and
under contracts, agreements or understandings, whether written or oral, (iii)
any liability for federal, state or local, income, sales, property or other tax
liability which accrued prior to or at Closing or pertains to any period of time
prior to Closing even if such liability becomes due after Closing or any tax
liability of Company arising out of the transaction relating to the Business,
(iv) wages, bonus, compensation, consulting, insurance, retirement, welfare,
social security, benefits, severance and vacation pay and similar liabilities
and obligations or any kind whatsoever for any employees or independent
contractor engaged by Seller, Company and or Purchaser prior to the Closing who
following the Closing is hired or engaged by Company or Purchaser and all
litigation, indemnification, guaranties, bonds or similar obligations and all
taxes, fines, penalties, or other similar assessment imposed by any Governmental
Entity which arise or result from any violation of law or regulations by Seller,
Company or Purchaser relating to the Business. Notwithstanding the foregoing,
neither the Company nor the Purchaser will assume, and will not be obligated to
pay or indemnify Seller for, any of the liabilities set forth on Exhibit A
annexed hereto and made a part hereof (the “Excluded Liabilities”). Nothing
herein will limit any claim for indemnification which Jesse Sutton may have or
have had as an officer or director of Seller or its affiliates.

 

2.2 Purchase Price. The aggregate purchase price (“Purchase Price”) for the
Shares shall be paid to Seller as follows:

 

  (i) Cash payment by Purchaser to Seller in the amount of $100,000, payable
$5,000 on the date of execution of this Agreement and $5,000 on each of the 15th
day of each of the following nineteen (19) months by wire transfer of
immediately available funds;         (ii) Commencing on, and for the one (1)
year period following, the Closing Date, in addition to the Cash portion of the
Purchase Price, the Seller shall be paid by the Company ten (10%) percent of net
revenues actually received by Company in excess of $50,000 per month (“Royalty
Payment”), payable within thirty (30) days of the end of each calendar quarter
by wire transfer of immediately available funds; as used herein “net revenues”
means all gross revenues, less costs of goods sold, credits and returns and all
other deductions or credits, all as determined pursuant to Company’s customary
accounting methods used in the preparation of its income tax returns; and      
  (iii) Payment and assumption by Company of all Assumed Liabilities, other than
the Excluded Liabilities.

 

2.3 Closing. The Closing shall take place on the date of execution hereof, at a
time mutually acceptable to the parties hereto, by electronic transmission of
documents, wire transfer of funds and delivery of stock certificates and stock
powers.

 

3

 

 

ARTICLE 3. - REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

3.1 Organization, Good Standing. (a) The Company is a corporation duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the State of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation or default of any of the provisions
of its articles of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
material adverse effect on its properties or assets, taken as a whole, and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(b) The Seller is a corporation duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Seller is not in
violation or default of any of the provisions of its articles of incorporation,
bylaws or other organizational or charter documents.

 

3.2 Authorization; Enforcement. Seller has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this by the Seller and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Seller and no further action is required
by the Seller, its Board of Directors or the Company. This Agreement has been
(or upon delivery will have been) duly executed by the Seller and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.3 No Conflicts. The execution, delivery and performance by the Seller, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Seller’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Seller or the Company, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Seller debt or otherwise) or other
understanding to which the Seller is a party or by which any property or asset
of the Seller is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Seller is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Seller is bound or affected.

 

3.4 Title; Sale of the Shares. Seller is the holder of record and beneficial
owner of, and has good and valid title to, the Shares, free and clear of all
Liens, restrictions on transfer or Taxes. The Shares are duly authorized are and
when delivered to Purchaser will be, duly and validly issued, fully paid and
nonassessable.

 

3.5 Broker. Seller has not incurred and will incur any liability for any
brokerage fees, commissions, finders’ fees or similar fees in connection with
this Agreement or the transactions contemplated hereby for which Purchaser may
become liable.

 

4

 

 

3.6 Litigation. There are no civil, criminal or administrative actions, suits,
claims, hearings, investigations, arbitrations, or proceedings pending or
threatened against the Seller (or any of its affiliates) preventing, or which,
if determined adversely to the Seller (or any such affiliate) would prevent the
Seller (or any such affiliate) from consummating the transactions contemplated
by this Agreement.

 

ARTICLE 4. - REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller and Company as
follows:

 

4.1 Organization and Good Standing. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to own or
hold under lease its properties and assets and to carry on its business as now
being conducted or as presently proposed to be conducted, and is duly qualified
and in good standing as a foreign corporation in each jurisdiction where the
nature of the property owned or leased or the business transacted by it makes
such qualification necessary, except where the failure to be so qualified or in
good standing, as the case may be, could not have or reasonably be expected to
result in a material adverse effect on its properties or assets, taken as a
whole, and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

4.2 Authority Relative to this Agreement. The Purchaser has the requisite
corporate power and authority to enter into this Agreement, and to carry out its
obligations hereunder. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by the Board of Directors of the Purchaser, and do not violate any
provision of the Certificate of Incorporation or Bylaws of the Purchaser, and no
other corporate proceedings on the part of the Purchaser are necessary to
authorize this Agreement and the transactions contemplated hereby and thereby.

 

4.3 Broker. The Purchaser has not incurred and will incur any liability for any
brokerage fees, commissions, finders’ fees or similar fees in connection with
this Agreement or the transactions contemplated hereby for which the Sellers may
become liable.

 

4.4 Litigation. There are no civil, criminal or administrative actions, suits,
claims, hearings, investigations, arbitrations, or proceedings pending or
threatened against the Purchaser (or any of its affiliates) preventing, or
which, if determined adversely to the Purchaser (or any such affiliate) would
prevent the Purchaser (or any such affiliate) from consummating the transactions
contemplated by this Agreement.

 

4.5 Name Transfer. Seller has duly transferred to Seller or surrendered all
rights to the name “Majesco” in connection with the Retail Business and the
Business, and has not granted any such rights to any other Person.

 

ARTICLE 5. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

5.1 Survival of Representations and Warranties of the Parties. Except as
provided in the next sentence, all representations and warranties made by any
party hereto contained in this Agreement and the indemnification obligations of
each party hereto, shall survive the Closing Date until the second (2nd)
anniversary of the Closing Date. Notwithstanding the foregoing, if a party has
made a claim for indemnification in accordance with the procedures set forth in
this Article 5 on or prior to the expiration of the applicable survival period
referred to in the previous sentence, then the indemnity obligations relating to
such claim shall survive until the final resolution of such claim, as further
provided in this Article 5.

 

5

 

 

5.2 Indemnification by the Purchaser. The Purchaser hereby agrees to indemnify
and hold the Seller and its affiliates, subsidiaries, parent companies,
directors, officers, agents and employees harmless (subject to the terms of this
Article 5) from and against any and all Damages resulting from, arising out of
or in connection with (i) any misrepresentation or breach of any warranty,
representation or covenant on the part of the Purchaser made herein, and (ii)
the Assumed Liabilities.

 

5.3 Indemnification by the Seller. The Seller hereby agrees to indemnify and
hold the Company, the Purchaser and their respective affiliates, subsidiaries,
parent companies, directors, officers, agents and employees harmless (subject to
the terms of this Article 5) from and against any and all Damages resulting
from, arising out of or in connection with (i) any misrepresentation or breach
of any warranty, representation or covenant on the part of the Seller made
herein, and (ii) the Excluded Liabilities, provided that, except in the case of
fraud, the maximum liability of Seller pursuant to this Section 5.3 shall not
exceed $100,000.

 

5.4 Procedure.

 

(a) Upon receipt by one party of notice of any claim by a third party which
might give rise to indemnification hereunder, or upon such party’s discovery of
facts which might give rise to indemnification hereunder including with respect
to any breach of any of Purchaser’s representation or warranties, covenants or
agreements in this Agreement, the party claiming indemnification hereunder (the
“Indemnitee”) shall give prompt written notice to the other (the “Indemnitor”),
which notice shall describe in reasonable detail the Damages anticipated to be
suffered (if ascertainable) and the specific circumstances thereof, and
specifying the provisions of this Agreement to which such claim for Damages
relates (the “Damage Claim Notice”). The Indemnitee may amend the Damage Claim
Notice, without prejudice to its rights hereunder, if it becomes aware of facts
indicating that the Damages anticipated to be suffered have increased or
decreased from those estimated in the previous Damage Claim Notice. A failure to
provide or amend the Damage Claim Notice shall not relieve the Indemnitor from
any obligations or liabilities that the Indemnitor may have to the Indemnitee
hereunder, except to the extent that the Indemnitor has been adversely
prejudiced as a result of such failure. The Indemnitor shall be entitled to
participate in the defense of any such claim or action which is a third party
claim or action at the Indemnitor’s own cost and, upon the prior written consent
of the Indemnitee (which consent shall not be unreasonably withheld or delayed),
to assume the defense thereof, with counsel of Indemnitor’s own choosing, the
cost of which shall be paid for by the Indemnitor. Upon notice from Indemnitor
to Indemnitee of Indemnitor’s election to assume the defense, the Indemnitor
will not be liable to the Indemnitee for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof.
The Indemnitee may not compromise or settle any claim for which it has asserted
or may assert its right to indemnification without the prior written consent of
the Indemnitor, which consent shall not be unreasonably withheld or delayed. The
Indemnitor may not compromise or settle any claim for which Indemnitor has
elected to assume the defense without Indemnitee’s prior written consent, unless
(i) Indemnitor has acknowledged its obligation to pay all Damages relating to
such claim and has provided to Indemnitee evidence reasonably satisfactory to
Indemnitee that Indemnitor has the financial wherewithal to pay such Damages,
(ii) such settlement will not contain any terms that would interfere in the
normal operations of the Indemnitee, and (iii) such settlement contains an
unconditional release of all claims against the Indemnitee.

 

6

 

 

(b) Upon receipt by Indemnitor of a Damage Claim Notice which does not relate to
a third party claim, the Indemnitor and Indemnitee shall make all reasonable
efforts to promptly resolve such claim on an amicable basis within the thirty
(30) day period following such receipt. If not resolved, then the issues will be
exclusively resolved by binding arbitration by the American Arbitration
Association in New York, New York, upon a party’s submission of the dispute to
arbitration. The demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter in question has arisen, and in no event
shall it be made after two years from when the aggrieved party knew or should
have known of the controversy, claim, dispute or breach. The complaining party
shall notify the other party in writing thereof.

 

(c) The arbitration shall be conducted by one (1) arbitrator. If the parties are
not able to agree upon the selection of an arbitrator, within 20 days of
commencement of an arbitration proceeding by service of a demand for
arbitration, the arbitrator shall be selected by the American Arbitration
Association. The arbitrator so elected shall have at least five (5) years’
experience in resolving commercial disputes involving indemnification claims
similar to those under this Agreement. The arbitrator shall permit reasonable
document discovery and deposition of witnesses. The decision of the arbitrator
shall be rendered as promptly as is feasible, and shall be final and binding on
the parties. The costs and expenses of the arbitration, including the
arbitrator’s fees, shall be shared equally by the parties.

 

5.5 Payment of Indemnification Obligations. Damages shall be due and owing when
finally judicially determined to be covered by the indemnities set forth in
Article 5 hereof or otherwise as mutually agreed among the parties hereto. The
Indemnitor shall, within ten (10) business days following receipt of written
demand by the Indemnitee, pay the Indemnitee or at the Indemnitee’s direction in
immediately available funds any and all Damages then due and owing.

 

5.6 Agreements Regarding Representations. It is understood that the Seller is
not making any representations or warranties except as expressly set forth in
Article 3 hereof and the Purchaser is not making any representations or
warranties except as expressly set forth in Article 4 hereof. The
representations and warranties of any party (a “Representing Party”) shall not
be affected or deemed waived by reason of any investigation made (or not made)
by or on behalf of the other party, or by reason of the fact that the other
party knew or should have known that any such representation or warranty is or
might be inaccurate or untrue. Each Representing Party hereby acknowledges that,
regardless of any investigation made (or not made) by or on behalf of the other
party, and regardless of the results of any such investigation, the other party
has entered into this transaction in express reliance upon the representations
and warranties of the Representing Party made herein. The Representing Party
further acknowledges that, in connection with this transaction, the other party
has furnished to the Representing Party good and sufficient consideration in
exchange for the Representing Party’s representations and warranties made
herein.

 

ARTICLE 6. -THE CLOSING

 

6.1 Conditions to Each Party’s Obligations to Complete the Closing. The
respective obligation of each party to close the transactions described in
Article 2 hereof shall be subject to the satisfaction prior to Closing of the
following conditions:

 

(a) No temporary restraining order, injunction or other order preventing the
transactions contemplated by this Agreement shall have been issued by any court
or other governmental entity and remain in effect, and no litigation seeking the
issuance of such an order or injunction, or seeking relief against the Purchaser
or the Sellers if the sale is consummated, shall be pending. In the event any
such order or injunction shall have been issued, each party agrees to use
commercially reasonable efforts to have any such injunction lifted.

 

7

 

 

(b) All authorizations, consents, orders or approvals of, or declarations or
filings with, or expiration of waiting periods imposed by, any Governmental
Entity necessary for the consummation of the transactions contemplated by this
Agreement shall have been filed, occurred or been obtained, unless failure to
make such filing or obtain such approval would not be materially adverse to the
Purchaser, as reasonably determined by the Purchaser.

 

6.2 Conditions of Obligations of the Seller and Purchaser to Complete the
Closing. The obligations of the Seller and the Purchaser to complete the Closing
are subject to the satisfaction of the following conditions, unless waived by
the Seller or Purchaser, as the case may be:

 

(a) Seller’s Condition. At the Closing, the Purchaser shall deliver to the
Seller an aggregate of $5,000.

 

(b) Purchaser’s Condition. At the Closing, Seller shall deliver to Purchaser a
certificate or certificates for the Shares, duly issued in the name of Purchaser
or assigned in blank or with blank stock powers attached.

 

ARTICLE 7. - GENERAL PROVISIONS

 

7.1 Expenses. Each party shall pay its own expenses (including legal and
accounting costs and expenses) in connection with the negotiation, preparation
and consummation of this Agreement, and the transactions contemplated hereby.

 

7.2 Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
relation of the parties hereunder shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
Proceeding shall be reimbursed by the non-prevailing party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Action or Proceeding.

 

7.3 Headings. Article and Section headings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement.

 

8

 

 

7.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or mailed by certified mail
(return receipt requested) or by courier (with proof of delivery and charges
prepaid), to the parties at the following address (or at such other address for
a party as shall be specified by like notice);

 

If to Purchaser:

 

Zift Interactive LLC

1989 East 2nd Street

Brooklyn, New York 11233

Attn: Jesse Sutton

Telephone: (732) 476-1969

 

With a copy (which shall not be notice) to:

 

Meltzer, Lippe, Goldstein & Breitstone, LLP

190 Willis Avenue

Mineola, New York 11501

Attn: David I. Schaffer, Esq.

Telephone: (516) 747-0300 x 138

 

If to Company:

 

PolarityTE, Inc.

404I-T Hadley Road

S. Plainfield, New Jersey 07080

Attn:

Telephone:

 

With a copy (which shall not be notice) to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn: Harvey Kesner, Esq.

Telephone: (212) 930-9700

 

7.5 Parties in Interest. Neither this Agreement nor any rights hereunder may be
assigned or otherwise transferred by either party without the consent of the
other party. All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the permitted successors
and assigns of the parties hereto.

 

7.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersede all prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.

 

7.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same agreement. This Agreement may be delivered by the exchange of signed
signature pages by facsimile transmission or by e-mail with a pdf copy or other
replicating image attached, and any printed or copied version of any signature
page so delivered shall have the same force and effect as an originally signed
version of such signature page.

 

9

 

 

7.8 Amendment. The terms of this Agreement may be amended, modified or waived
only by an instrument in writing signed by or on behalf of each of the parties
against whom enforcement of such amendment, modification or waiver is sought.

 

7.9 Public Announcements. The Seller shall not make or allow any public
announcements concerning the transactions contemplated hereby without the
Purchaser’s prior written consent.

 

7.10 Further Assurances. After Closing, each of the parties agree that, at the
reasonable request of the other party, it shall take actions and furnish such
additional documents and instruments as may be necessary to better effectuate
the transactions contemplated by this Agreement.

 

7.11 Access to Information. The Purchaser shall provide Seller, its counsel,
financial advisors, auditors and other authorized representatives full access to
such information as the Seller may from time to time reasonably request with
respect to the Business which reasonably relates to the representations and
warranties hereunder. In addition, if a third party has brought a claim against
Seller or Purchaser, for the Assumed Liabilities or Excluded Liabilities, as the
case may be, the other party will provide information to the party against whom
the claim is made and otherwise cooperate with such party as reasonably
necessary to defend such claim. Following Closing, Purchaser shall provide
Seller monthly statements in reasonable detail to verify the amount of all
Royalty Payments and include a calculation report in reasonable detail with each
such payment, and Seller shall have the full right of inspection to review the
books and accounts of Purchaser at any reasonable time or times on not less than
20 days prior written notice, provided such right of inspection shall not exceed
2 times per year. In the event of any shortfall of Royalty Payments that exceeds
25%, Purchaser shall pay interest at a rate of 5% per annum on any deficiency
and pay the costs and expenses of Seller in connection with such review and
payment.

 

[Signatures on Following Page]

 



10

 

 

IN WITNESS WHEREOF, the parties have duly executed this Purchase Agreement as of
the date first written above.

 

PURCHASER:         ZIFT INTERACTIVE LLC         By:       Jesse Sutton     Sole
Member  

 

COMPANY:         MAJESCO ENTERTAINMENT COMPANY         By:     Name:     Title:
          SELLER:         POLARITYTE, INC.         By:     Name:     Title:    





 

[Signature Page to Purchase Agreement]

 

 

 

 

SCHEDULE A

 

Description of Shares

 

 

 



 

EXHIBIT A

 

Excluded Liabilities

 

● All liabilities for Taxes arising from the activities of Seller or its
affiliates (other than the Company) or from the inclusion of the Company in a
consolidated group or consolidated tax returns of the Seller, or arising from
any other matter or thing other than the operations, profits or losses of the
Business.     ● All liabilities for royalties due or to become due from the
Company for all periods prior to the Closing Date and which have not been paid
prior to such date.     ● All liabilities of the Company due or to become due
from the Company related to that certain claim and demand for arbitration
pursuant to that certain License Agreement No. 27067 between Twentieth Century
Fox Licensing and Merchandising and Majesco Entertainment Company dated as of
March 31, 2009 in connection with “Alvin and the Chipmunks: The Squeakuel” and
“Alvin and the Chipmunks: Chipwrecked” for all periods prior to the Closing
Date.     ● All liabilities for wages, benefits, bonuses, compensation,
consulting, insurance, retirement, welfare, social security, benefits, severance
and vacation pay and similar liabilities and obligations or any kind whatsoever,
including any 401(k) plan or other employee benefit plan liabilities for any
employees or independent contractors who were employed or engaged by Seller, any
of its affiliates or the Company prior to the Closing Date and who are not
engaged by the Company or Purchaser immediately following the Closing.

 

 

 

 

 

